Citation Nr: 1428306	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-32 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a higher initial rating for degenerative joint disease (DJD) of the lumbar spine, rated as 10 percent disabling from April 26, 2006 to February 13, 2012, and as 20 percent disabling since.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to March 1998 and from April 1999 to March 2006, including service in Somalia.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in relevant part, granted service connection for thoracic lumbar spine disability and assigned a 10 percent disability rating, effective April 26, 2006.

In January 2012, the Board remanded the Veteran's current claim on appeal for further development.

In a September 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for lumbar spine DJD to 20 percent, effective February 13, 2012.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a new VA examination in February 2012 to assess the severity of his spine DJD.  The Veteran described having periodic flare-ups of his lumbar spine disability.  The examiner described additional functional loss due to weakened movement, excess fatigability, and incoordination.  The examiner did not, however, provide an opinion with respect to the degree of additional limitation of motion that would be present during flare-ups or as a result of weakened movement, excess fatigability, and incoordination.  This information was specifically sought in the Board's January 2012 remand.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, during the February 2012 VA examination, the Veteran reported taking prescribed medication, for his lumbar spine disability.  There are no treatment records dated since July 2011 in the claims file.  VA has a duty to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Ask the Veteran to identify the sources of all treatment for his back disability since January 2010.
Then take the necessary steps to obtain records of the reported treatment.

If requested records cannot be obtained, notify the Veteran, and tell him of the attempts made and of any further actions that will be taken with regard to his claim.

2.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of his service-connected low back disability.  The examination report or addendum should indicate that the claims file was reviewed.

The examiner should address the following: 

a)  Report the Veteran's ranges of lumbosacral spine motion in degrees.

b)  Determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report his ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis.

d)  Determine the severity of any associated neurological manifestations, including any bowel or bladder dysfunction or radiculopathy or sciatic neuropathy affecting the lower extremities.  Any specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe).  Additionally the approximate date of onset of any radiculopathy should be noted.

e)  Report the frequency of any bed rest prescribed by a physician and treatment by a physician in one-year increments since April 2006.

f)  Provide an opinion as to whether the Veteran's service-connected disabilities (i.e., sleep apnea, asthma and bronchitis, lumbar spine DJD, residuals of surgical repair of right shoulder, cervical spine DJD, residuals of repair of left knee meniscus tear, bilateral tinnitus, posttraumatic stress disorder, left varicocele, hemorrhoids, status-post fracture of the right fifth phalanx, right knee chondromalacia, left ear hearing loss, and acid peptic disorder) render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  

The examiner must provide reasons for all opinions addressing relevant medical and lay evidence.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

